Citation Nr: 0108584	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  97-32 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for bilateral vision 
loss.  

2.  Entitlement to service connection for a deformity of the 
upper lip/left nostril.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1946 
to January 1948.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Baltimore, Maryland Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran's claims file 
has since been transferred to the Washington, DC VARO.  

In November 1998 the Board denied the issues of whether new 
and material evidence had been submitted to reopen the claims 
of service connection for bilateral vision loss and a 
deformity of the upper lip/left nostril.  

In May 1999 a Joint Motion for Remand was submitted, in which 
it was asked that the United States Court of Appeals for 
Veterans Claims (Court) vacate and remand the November 1998 
Board decision, on the grounds that the duty to assist had 
not been satisfied.  

In particular, it was found that the VA had failed in its 
duty to assist in obtaining service medical records, and had 
failed to provide the veteran with notice advising him that 
alternative or collateral sources of evidence may be 
submitted to support his claims.  

Citing to Hayre v. West 188 F.3d 1327, 1335 (Fed. Cir. 1999), 
it was determined that this failure of the duty to assist 
rendered the February 1993 decision non-final.  

In May 2000 the Court granted the joint motion, vacated the 
November 1998 Board decision, and remanded it.  

In light of the above, the Board has recharacterized the 
issues to be service connection for bilateral vision loss and 
a deformity of the upper lip/left nostril, as VA's failure in 
its duty to assist rendered the February 1993 rating decision 
non-final.  Hayre, supra.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In particular, the new law requires that in the case of a 
claim for disability compensation, the assistance provided by 
the Secretary under subsection (b) shall include obtaining 
the following records if relevant to the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.



Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In the case at hand, the National Personnel Records Center 
(NPRC) has made multiple attempts to obtain the veteran's 
service medical records, and has indicated that they were 
destroyed in the 1973 fire in St. Louis.  

In March 1994 the NPRC indicated that it had obtained sick 
reports with respect to the veteran; however, it specified 
that it needed the specific organization to which he was 
assigned at the time of the reported treatment so that it 
might conduct a more comprehensive search.  

The RO did not advise the veteran of the need to provide such 
information.  Upon receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

While the record does indicate that, contrary to the findings 
in the Joint Motion for Remand, that the RO provided the 
veteran with notice that he may submit alternative forms of 
evidence (see the May 1997 letter from the Under Secretary 
for Benefits), the Board is of the opinion that it would be 
in the veteran's best interest if another such notice were 
sent out a second time in light of the fact that this case is 
being remanded for another duty to assist violation.  

Therefore, on remand, the RO should notify the veteran of 
what specific information is needed in order to aid in 
locating any missing service medical records, as requested by 
the NPRC in March 1994, and advise him that he may submit 
alternative sources in order to substantiate his claim.  

The Board also notes that the veteran submitted a revised 
statement regarding his in-service medical treatment in his 
October 1997 substantive appeal.  The veteran reported being 
treated from February 18, 1947 to February 27, 1947 while 
assigned to "1ST BN 17TH INF DIV 24TH CORP."  He reported 
that the names and locations of the facilities where he was 
treated were "1ST BN, Onyang, Korea, 17TH INF HQ, and 7TH 
DIV 24TH CORP, Seoul, Korea."  

The veteran later specified that he was treated for his left 
eye injury at the 1st BN Medics Dispensary on February 18 and 
19, 1947.  He stated that he was sent to the 17th INF REG HQ 
Medics Dispensary on February 19, 1947 or February 20, 1947 
for medical care.  He was then transferred to a medical 
facility in Seoul, Korea from February 20, 1947 to February 
26, 1947 where he was treated by an eye specialist.  He 
indicated that that this facility "was accessable to 7TH 
DIV, 24TH CORP personal."  He reported returning to the 1st 
BN Medics Dispensary on February 27, 1947.  

It appears that such information contains the information 
requested by the NPRC in March 1994.  On remand, if the 
veteran does not respond to the request for more information, 
the RO should send such information already of record to the 
NPRC.  

The Board is also of the opinion that VA examinations should 
be scheduled in this particular instance.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

In addition, the RO should also consider on remand whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should request the veteran to 
provide any additional specific 
information concerning where he was 
assigned when he was treated (including 
the location(s) of where he was treated) 
for his claimed disabilities while in the 
service, if he has not already provided 
such information.  

The RO should also advise the veteran to 
submit or advise where it can obtain 
alternative or collateral information 
with respect to his claimed disabilities, 
such as:  

(1) VA military files; 



(2) Statements from service medical 
personnel; 

(3) "Buddy" certificates or affidavits 
from persons with whom he served who know 
that his condition existed during 
service; 

(4) employment or insurance physical 
examinations given shortly after service; 

(5) medical evidence from hospitals, 
clinics and private physicians by which 
or by whom a veteran may have been 
treated, especially soon after 
separation; 

(6) photographs of the injury taken 
during service; 

(7) letters written during service; 

(8) pharmacy prescription records; or 

(9) any other evidence which could help 
substantiate his claim.  See M21-1, Part 
III, para. 4.25.  

3.  Upon the veteran's response to the 
above, or upon the passage of a proper 
amount of time during which no response 
is given to the above requests, the RO 
should make another request to the NPRC 
to conduct a further search for the 
veteran's service medical records, based 
on the additional information provided as 
requested by NPRC in March 1994.  


The RO should provide the NPRC with 
information provided either by the 
veteran in response to the above notices, 
or if there is no response, by the 
information provided in the October 1997 
substantive appeal (as noted above), or 
any other pertinent information that 
addresses the NPRC's March 1994 request.  

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

5.  Following the above, the RO should 
schedule the veteran for a VA special 
ophthalmological examination of the 
veteran by an appropriate specialist to 
ascertain the nature and etiology of his 
current bilateral vision disorder.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current 
bilateral vision or other eye 
disability, and if so, what is its 
nature?

(b) Is it at least as likely as not that 
the current bilateral vision or other 
disability was incurred coincident 
with the veteran's military service?

(c) If it is determined that the loss of 
vision or other disability in only one 
eye is related to service, is at least 
as likely as not that the other, non-
service-related eye disorder, if any, 
proximately due to or the result of 
the service-connected loss of vision 
or other single eye disability?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  Following the above, the RO should 
schedule the veteran for a VA examination 
conducted by an appropriate specialist to 
ascertain the nature and etiology of his 
current deformity of the upper lip/left 
nostril.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current 
deformity of the upper lip/left 
nostril, and if so, what is its 
nature?

(b) Is it at least as likely as not that 
the current deformity of the upper 
lip/left nostril, if any, was incurred 
in the veteran's military service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

8.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of service connection for 
bilateral vision loss, and a deformity of 
the upper lip/left nostril.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


